DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 06/23/2020 is acceptable.
                                                                   Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                              Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/23/2020.
                                                              Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                                          Claim Objections
6.   Claims 21-29 are objected to because of the following reasons:
     In claim 21, line 5, a term of “dispsed” should replace by – disposed --.
     Claims 22-29 are directly or indirectly depend on the independent claim 21.
                                               Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):

7.    Claims 21-29 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        Claim 21 recites the limitation "the interlayer insulating layer" in line 5. There is insufficient antecedent basis for this limitation in the claim. For a purpose of examination, the examiner assumes that “a partition layer disposed under an interlayer insulating layer” as cited in the independent claim 21.
       Claims 22-29 are directly or indirectly depend on the independent claim 21.
                                            Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al., hereafter “LEE” (U.S. Publication No. 2019/0131354 A1).
       Regarding claim 1, LEE discloses a display device comprising: 
                a display panel (11) that includes a display area (100) that includes a partition layer (112, para [0042]) that includes a first opening (cavity between partition layer 112, para [0042]) through which light is emitted from an organic light emitting diode (113/114a/115) and a peripheral area (200) around the display area (100); 
               a touch electrode (121, para [0046]) disposed on the display panel; 
               a touch electrode passivation layer (122, para [0046]) that covers the touch electrode (121) and includes a second opening (wherein 123 is formed) that corresponds to the first opening (cavity); and
                a high refractive index laver (124, para [0048]) that covers the touch electrode passivation layer (122) and the second opening, 
                wherein the touch electrode passivation layer (122) includes an open region (next to touch pad 101) formed in a portion that corresponds to the peripheral area (200), wherein the touch electrode passivation layer (122) is not formed in the open region (e.g. Fig. 9).
     Regarding claim 21, LEE discloses a display device comprising: 
           a display panel (11) that includes a display area (100) and a peripheral area (200) around the display area (100); 
            the display panel (11) comprises: a substrate (110); and 

              a touch electrode (121) disposed on the display panel (11); 
              a touch electrode passivation layer (122) that covers the touch electrode (121) and includes a second opening that corresponds to the first opening (cavity); and 
             a high refractive index layer (124, para [0048]) that covers the touch electrode passivation layer (122) and the second opening (wherein 123 is formed), wherein the touch electrode passivation layer (122) includes an open region (next to touch pad 101) formed in a portion that corresponds to the peripheral area (200), wherein the touch electrode passivation layer (122) is not formed in the open region, and 
          wherein the partition layer (112) further includes a partition layer peripheral opening (next to dam 112a, para [0042]) in the peripheral area (200) that corresponds to the open region (next to 101) (e.g. Fig. 9).

      Regarding claim 21, LEE discloses wherein the open region (next to 101) and the partition layer peripheral opening (next to dam 112a) overlap each other in a plan view (e.g. Fig. 9).
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 19-20 would be allowed.
         Claims 19-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed  an outer dam region formed in the peripheral area outside the open region of the touch electrode passivation layer, wherein the outer dam region includes a first dam structure formed of a same material and with a same height as the touch electrode passivation layer as cited in the independent claim 21.
        Claim 22 is depend on the independent claim 21.
        Claims 2-18 and 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising an outer dam region formed in the peripheral area outside the open region of the touch electrode passivation layer, wherein the outer dam region includes a first dam structure formed of a same material and with a same height as the touch electrode passivation layer as cited in claim 2 and further comprising an extension region formed in the peripheral area between the open region of the touch electrode passivation layer and the display area as cited in claim 23.
        Claims 3-18 and 24-29 are directly or indirectly depend on claims 12 and 23 then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.            
                                                               Cited Prior Arts
10.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jeon (U.S. Publication No. 2016/0307971 A1) and Jiang et al. (U.S. Publication No. 2019/0019966 A1).
                                                
Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892